Exhibit 10.29

 

SUBORDINATION AGREEMENT

 

This Subordination Agreement is made as of September 28, 2005, by and between
COMDIAL CORPORATION, a Delaware corporation with a place of business at 106
Cattleman Road, Sarasota, Florida 34222 (“Creditor”), and SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 2221 Washington Street, Suite 200, Newton, Massachusetts 02462, doing
business under the name “Silicon Valley East” (“Bank”).

 

Recitals

 

A. ARTISOFT, INC., a Delaware corporation, and VERTICAL COMMUNICATIONS
ACQUISITION CORP., a Delaware corporation (individually and collectively,
jointly and severally, “Borrower”) have requested and/or obtained certain loans
or other credit accommodations from Bank to Borrower which are or may be from
time to time secured by assets and property of Borrower.

 

B. Creditor has extended loans or other credit accommodations to Borrower,
and/or may extend loans or other credit accommodations to Borrower from time to
time.

 

C. In order to induce Bank to extend credit to Borrower and, at any time or from
time to time, at Bank’s option, to make such further loans, extensions of
credit, or other accommodations to or for the account of Borrower, or to
purchase or extend credit upon any instrument or writing in respect of which
Borrower may be liable in any capacity, or to grant such renewals or extension
of any such loan, extension of credit, purchase, or other accommodation as Bank
may deem advisable, Creditor is willing to subordinate: (i) all of Borrower’s
indebtedness and obligations to Creditor, whether presently existing or arising
in the future (the “Subordinated Debt”) to all of Borrower’s indebtedness and
obligations to Bank; and (ii) all of Creditor’s security interests, if any, to
all of Bank’s security interests in the Borrower’s property.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1. Creditor subordinates to Bank any security interest or lien that Creditor may
have in any property of Borrower. Notwithstanding the respective dates of
attachment or perfection of the security interest of Creditor and the security
interest of Bank, the security interest of Bank in the Collateral (the
“Collateral”), as defined in a certain Loan and Security Agreement between
Borrower and Bank dated as of September 28, 2005, as may be amended from time to
time (the “Loan Agreement”), shall at all times be senior to the security
interest of Creditor.

 

2. All Subordinated Debt is subordinated in right of payment to all obligations
of Borrower to Bank now existing or hereafter arising, together with all costs
of collecting such obligations (including attorneys’ fees), including, without
limitation, all interest accruing after the commencement by or against Borrower
of any bankruptcy, reorganization or similar proceeding, and all obligations
under the Loan Agreement (collectively, the “Senior Debt”), provided that the
principal amount of such indebtedness shall be limited to $9,000,000.00 plus
principal amounts in connection with any existing cash secured credit extensions
(including letters of credit and cash management services) in an amount not to
exceed $500,000.00.

 

-1-



--------------------------------------------------------------------------------

3. Creditor will not demand or receive from Borrower (and Borrower will not pay
to Creditor) all or any part of the Subordinated Debt, by way of payment,
prepayment, setoff, lawsuit or otherwise, nor will Creditor exercise any remedy
with respect to the Collateral, nor will Creditor accelerate the Subordinated
Debt, or commence, or cause to commence, prosecute or participate in any
administrative, legal or equitable action against Borrower, until such time as
both (i) the Senior Debt is fully paid in cash, (ii) Bank has no commitment or
obligation to lend any further funds to Borrower, and (iii) any outstanding
letters of credit issued or caused to be issued by Bank on behalf of Borrower
have been cash collateralized in an amount equal to 105% of the face amount of
all such letters of credit plus all interest, fees and cost due or to become due
in connection therewith. The foregoing notwithstanding, Creditor shall be
entitled to receive its regularly scheduled payment of principal and interest on
September 28, 2006 pursuant to the terms of the Secured Subordinated Promissory
Note dated as of September 28, 2005 made by Artisoft, Inc. payable to the
Creditor in the original principal amount of $2,500,000 that constitutes
Subordinated Debt, provided that a Default, as defined in the Loan Agreement,
has not occurred and is not continuing and has not been cured and would not
exist immediately after such payment. Notwithstanding the foregoing, in the
event an Event of Default occurs and is continuing under the Subordinated Debt
(a “SubDebt Default”), Creditor may, after the expiration of any applicable
grace or cure period and subject to the terms of this Agreement, commence the
enforcement of its rights in connection with the Subordinated Debt commencing
120 days following the date of receipt by Bank of written notice from Creditor
of the SubDebt Default (a “SubDebt Enforcement Notice”); unless prior to the
expiration of such 120-day period, Bank has commenced a judicial proceeding or
non-judicial actions to collect or enforce the Senior Debt or the collateral for
the Senior Debt, or a case or proceeding by or against Borrower is commenced
under the federal Bankruptcy Code or any other insolvency law, then such 120-day
period shall be extended until the payment in cash or other property or
securities in the full amount of the Senior Debt. Any SubDebt Enforcement Notice
delivered hereunder shall include a specific reference to this section, a
reference to the specific SubDebt Default (which SubDebt Default can not be
declared as a result of any cross-default under the Loan Agreement until on or
after May 28, 2006 nor can such SubDebt Default be declared based upon a
cross-default under the Loan Agreement in connection with an Event of Default
thereunder which has not been declared by Bank or has been waived or cured) and
indicate what enforcement actions are contemplated by the Creditor. Borrower
hereby expressly acknowledges and agrees that the delivery of such a SubDebt
Enforcement Notice by Creditor to Bank shall be an immediate Event of Default
under the Loan Agreement, for which there shall be no grace or cure period.
Nothing in the foregoing paragraph shall prohibit Creditor from converting all
or any part of the Subordinated Debt into equity securities of Borrower.

 

4. Creditor shall promptly deliver to Bank in the form received (except for
endorsement or assignment by Creditor where required by Bank) for application to
the Senior Debt any payment, distribution, security or proceeds received by
Creditor with respect to the Subordinated Debt other than in accordance with
this Agreement.

 

5. If Creditor sends Borrower a notice of default under the Subordinated Debt,
Creditor shall use best efforts to promptly deliver a copy of the notice of
default to Bank, but failure to do so shall not, in and of itself, be a breach
of this Agreement nor affect any of Creditor’s rights in respect of the
Subordinated Debt. If Bank sends the Borrower a notice of default under the
Senior Debt, Bank shall use best efforts to promptly deliver a copy of the
notice of default to Creditor, but failure to do so shall not, in and of itself,
be a breach of this Agreement nor affect any of Bank’s rights in respect of the
Senior Debt.

 

6. In the event of Borrower’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, these provisions shall remain in full force and effect, and Bank’s
claims against Borrower and the estate of Borrower shall be paid in full before
any payment is made to Creditor.

 

7. Until the Senior Debt is fully paid in cash and Bank’s obligation to lend any
funds to Borrower has been terminated, Creditor irrevocably appoints Bank as
Creditor’s attorney-in-fact, and grants to Bank a power of attorney with full
power of substitution, in the name of Creditor or in the name of Bank, for the
use and benefit of Bank, without notice to Creditor, to perform at Bank’s option
the following acts in any bankruptcy, insolvency or similar proceeding involving
Borrower:

 

(i) To file the appropriate claim or claims in respect of the Subordinated Debt
on behalf of Creditor if Creditor does not do so prior to 30 days before the
expiration of the time to file claims in such proceeding and if Bank elects, in
its sole discretion, to file such claim or claims; and

 

-2-



--------------------------------------------------------------------------------

(ii) To accept or reject any plan of reorganization or arrangement on behalf of
Creditor and to otherwise vote Creditor’s claims in respect of any Subordinated
Debt in any manner that Bank deems appropriate for the enforcement of its rights
hereunder.

 

However in no event, shall Creditor be deemed to consent to any acts taken by
Bank which may be in violation of the terms of the Subordinated Secured
Promissory Note or Loan Agreement.

 

8. Creditor shall immediately affix a legend to the instruments evidencing the
Subordinated Debt stating that the instruments are subject to the terms of this
Agreement. By the execution of this Agreement, Creditor hereby authorizes Bank
to amend any financing statements filed by Creditor against Borrower as follows:
“In accordance with a certain Subordination Agreement by and among the Secured
Party, the Debtor and Silicon Valley Bank, the Secured Party has subordinated
any security interest or lien that Secured Party may have in any property of the
Debtor to the security interest of Silicon Valley Bank in all assets of the
Debtor, notwithstanding the respective dates of attachment or perfection of the
security interest of the Secured Party and Silicon Valley Bank.”

 

9. No amendment of the documents evidencing or relating to the Subordinated Debt
shall directly or indirectly modify the provisions of this Agreement in any
manner which might terminate or impair the subordination of the Subordinated
Debt or the subordination of the security interest or lien that Creditor may
have in any property of Borrower. By way of example, such instruments shall not
be amended to (i) increase the rate of interest with respect to the Subordinated
Debt, or (ii) accelerate the payment of the principal or interest or any other
portion of the Subordinated Debt.

 

10. If, at any time after payment in full of the Senior Debt any payments of the
Senior Debt must be disgorged by Bank for any reason (including, without
limitation, the bankruptcy of Borrower), this Agreement and the relative rights
and priorities set forth herein shall be reinstated as to all such disgorged
payments as though such payments had not been made and Creditor shall
immediately pay over to Bank all payments received with respect to the
Subordinated Debt to the extent that such payments would have been prohibited
hereunder. At any time and from time to time, without notice to Creditor, Bank
may take such actions with respect to the Senior Debt as Bank, in its sole
discretion, may deem appropriate, including, without limitation, terminating
advances to Borrower, increasing the principal amount, extending the time of
payment, increasing applicable interest rates, renewing, compromising or
otherwise amending the terms of any documents affecting the Senior Debt and any
collateral securing the Senior Debt, and enforcing or failing to enforce any
rights against Borrower or any other person. No such action or inaction shall
impair or otherwise affect Bank’s rights hereunder.

 

11. This Agreement shall bind any successors or assignees of Creditor and shall
benefit any successors or assigns of Bank. This Agreement shall remain effective
until terminated in writing by Bank. This Agreement is solely for the benefit of
Creditor and Bank and not for the benefit of Borrower or any other party.
Creditor further agrees that if Borrower is in the process of refinancing a
portion of the Senior Debt with a new lender, and if Bank makes a request of
Creditor, Creditor shall agree to enter into a new subordination agreement with
the new lender on substantially the terms and conditions of this Agreement.

 

-3-



--------------------------------------------------------------------------------

12. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.

 

13. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without giving effect to conflicts of
laws principles. Creditor and Bank submit to the exclusive jurisdiction of the
state and federal courts located in Boston, Massachusetts in any action, suit,
or proceeding of any kind, against it which arises out of or by reason of this
Agreement; provided, however, that if for any reason Bank cannot avail itself of
the Courts of The Commonwealth of Massachusetts, Creditor accepts jurisdiction
of the Courts and venue in Santa Clara County, California. CREDITOR AND BANK
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.

 

14. This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments. Creditor is not relying on any representations by Bank or Borrower
in entering into this Agreement, and Creditor has kept and will continue to keep
itself fully apprised of the financial and other condition of Borrower. This
Agreement may be amended only by written instrument signed by Creditor and Bank.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

“Creditor”   “Bank” COMDIAL CORPORATION   SILICON VALLEY BANK, d/b/a SILICON
VALLEY EAST By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

 

-4-



--------------------------------------------------------------------------------

The undersigned approves of the terms of this Agreement. “Borrower” ARTISOFT,
INC. By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

VERTICAL COMMUNICATIONS ACQUISITION CORP. By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

-5-